DETAILED ACTION
This Final Office Action is in response to amendment filed on 11/04/2021.
Amended claims 1-12 filed on 11/04/2021 are being considered on the merits. Claims 1-12 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 11/04/2021 are accepted.

Response to Amendment 
Applicant’s replacement sheets for Figures 5 and 7 overcome the drawing objection previously set forth in the Non-Final Office Action mailed on 08/04/2021.
Amendments to the abstract and the title overcome the specification objection previously set forth in the Non-Final Office Action mailed on 08/04/2021.
Claims amendments overcome the claims objections previously set forth in the Non-Final Office Action mailed on 08/04/2021.
Claims amendments obviate the USC 112(f) interpretations, and overcome the USC 112(a) and USC 112(b) rejections previously set forth in the Non-Final Office Action mailed on 08/04/2021.

Response to Arguments 
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Applicant stated “Adler discusses a ratcheting module 535 that ratchets the shared key LK2 three times, incrementing the counter, to synchronize the shared keys at the device 110 and the accessory device 120. However, in Adler, no matter whether the counter matches, derived key is calculated from local link key. See figs 7 and 8 of Adler. The remaining references at least fail to cure the deficiencies of Adler. Accordingly, the applied references fail to disclose and would not have rendered obvious the combinations of features recited by independent claims 1, 5, and 9. Therefore, independent claims 1, 5, and 9 are patentable. The dependent claims are also patentable at least by virtue of their respective dependencies from a patentable independent claim, as well as for the additional features they recite. Accordingly, Applicant respectfully requests withdrawal of the rejections.” 
Examiner respectfully disagrees. Examiner submits that the link key, which is a secret key as disclosed in e.g. [0053], is also interpreted as a secret key that is to be updated based on a comparison of incoming counter value and stored counter value as disclosed in [0090] and illustrated in Figure 5B(503). Therefore, the update of the secret link key is contingent on whether the counters are matched or not, as illustrated in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US 20170359717 A1), hereinafter Adler in view of Yamanaka et.al (US 20120239937 A1), hereinafter Yamanaka.
	
Regarding claim 1 (Currently Amended), Adler teaches an information processing device that updates its own secret key according to an update [request] including request order information that enables identification of an order of the update [request] (Adler [0089] “…the third stage 503 shows that accessory 120 responds with an encrypted message 555…the encrypted message 555 also includes an unencrypted header 560 that contains the counter 9 (i.e. request order information).”, [0090] “Ratcheting module 535 of device 510 uses the stored shared key LK2 with counter 6, and the counter 9 received in the unencrypted header from accessory 120, to generate an updated shared key LK2' with incremented counter 9. The stored shared key LK2 is ratcheted based on the counters stored at the device 510 and received from the accessory 120…the ratcheting module 535 ratchets the shared key LK2 three times, incrementing the counter, to synchronize the shared keys at the device 110 and the accessory device 120. The ratcheted key LK2', with counter 9, now matches the corresponding link key LK2' at accessory 120 and is then used to generate the derived key to decrypt the encrypted message 555.” Adler discloses in Figure 5B STAGE (503) a device 510, i.e. information processing device, which receives message (in contrast with request) that includes (560) counter 9 value, corresponding to request order information, where the counter information enables identification of the order of the updated link key by the device 510, where the updated link key, which is secret as disclosed in [0053], is used for deriving the updated devices encryption/decryption key, where the device 510 should update its own link key according to the counter value, i.e. order information, included in the received message (555-560), Figure 5B STAGE (503) illustrates that the device initially stored in 515 its link key, Lk2, with the order 6, then, receiving the message (555-560) with the counter 9 order information, enables the device 510 to compare its initially stored counter 6 and received counter 9, and accordingly work on synchronizing the link keys on both devices, and update the Lk2 to Lk2’, where Lk2’ is associated with counter order 9 and store LK2’ and its associated order 9 in Figure 5B, stage 504.) 
the information processing device comprising: circuitry configured to:
 store, in a nonvolatile manner, [a master secret key], the secret key, and order comparison information that enables comparison of the order of the update [request] (Adler Figure 5B (503) illustrates device 510 comprising storage 515 storing secret key LK2 and its associated counter 6, corresponding to order comparison information, [0053] “The second stage 102 shows that the device 110 and accessory 120 have gone through an initial pairing operation and have created a shared secret (or link key) LK3”, [0088] “…device 510 stores information 515 for a link key LK2 associated with accessory 120 for a particular user account associated with the device 510. The information 515 includes a hint H2, a shared link key LK2, and a counter 6.”, [0115] discloses non-volatile memory storing instructions and data); 
[request] has been made, perform a comparison that compares the request order information and the order comparison information, of the update request is authorized based on the comparison, update the order comparison information to information corresponding to the request order information before update processing of the secret key is performed [by using the master secret key] and perform the update processing of the secret key (Adler discloses [0090] “Ratcheting module 535 of device 510 uses the stored shared key LK2 with counter 6 (i.e. order comparison information), and the counter 9 (i.e. request order information) received in the unencrypted header from accessory 120, to generate an updated shared key LK2' with incremented counter 9. The stored shared key LK2 is ratcheted based on the counters stored at the device 510 and received from the accessory 120. In this example, the ratcheting module 535 ratchets the shared key LK2 three times, incrementing the counter, to synchronize the shared keys at the device 110 and the accessory device 120. The ratcheted key LK2', with counter 9, now matches the corresponding link key LK2' at accessory 120.”, where the Ratcheting module 535 identifies that counter 6 is compared with counter 9 and accordingly increment three times before updating the LK2, in order to eventually update the LK2, and updating the counter 9 to be used in place of the counter 6 by storing the counter 9 in 515 as illustrated in Figure 5 (515) in stage (504), where Adler discloses that the previous LKs and their associated counter are deleted as disclosed in [0085], 
[0099] and Figure 7 illustrates in 720 that if the counters do not match, i.e. request order information do not match the order comparison information, then the process, based on this comparison, is authorized to ratchet the local secret link key and update it accordingly).  
	and in a case where it has been determined that the order of the update request is not authorized based on the comparison, proceed without performing the update processing of the secret key (Adler [0099] and Figure 7 illustrates in 720 that if the counters do match, i.e. request order information do match the order comparison information, then then the process, based on this comparison, is not authorized to update the link key, and the processor proceeds to step 730, without updating the local link key).
Adler discloses the aforementioned limitations, where the above described transmitted message of Adler includes counter, i.e. update order information, which is compared with a stored counter, i.e. order comparison information, in order to update a secret key for encryption/decryption. While Adler teaches the above message, which includes the same content and performs the same purpose as a request, however, Adler does not explicitly disclose that the above message is a request, and that updating the secret key using stored master key. Emphasis in italic.
	Yamanaka from analogues field of invention teaches a user terminal device updating its secret key according to an update request and update processing of the secret key is performed by using the master secret key, where the  master secret key is stored in nonvolatile storage (Yamanaka Figure 11, [0070] “Subsequently, the control unit 11 generates the secret key sk_i by using a master key sk* included in the key set stored in the key set storage unit 14”, [0083] “First, in the application server 30, the control unit 31 transmits a "secret key update application" command (i.e. update request) to the user terminal 10 via the transmitting/receiving unit 32 (step S91).”, [0084] “In the user terminal 10, when the transmitting/receiving unit 12 receives the secret key update application command from the application server 30 (step S101), the control unit 11 verifies the authentication information contained in the secret key update application command (step S102) to confirm the authenticity of the application server 30 (step S103).”, [0086] “Subsequently, the key update information generating unit 18 generates key update information upd_[i,j] by using the master key sk* included in the key set stored in the key set storage unit 14”, [0087] “Then, the control unit 11 transmits the key update information upd_[i,j] generated in step S106, the new index j to be used to update the secret key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adler to incorporate the teaching of Yamanaka to utilize the above feature, with the motivation of reducing leakage to secret keys, as recognized by (Yamanaka [0005, 0029]).

Claim 9 (Currently Amended) is directed to a method claim, associated with the information processing device claimed in claim 1. Claim 9 is similar in scope to claim 1, and is therefore rejected with the same rationale and motivation as claim 1. 

Regarding claim 3 (Currently Amended), Adler in view of Yamanaka teaches the information processing device according to claim 1, circuitry is configured to replace the order comparison information with the request order information (Adler [0085] “The eighth stage 408 shows that the devices store the updated link keys LK2' with the incremented counters (i.e. request order information). The previous versions of the link keys are deleted permanently.”, as illustrated in Figure 4C stage 408, the device 110 stores the updated LK2’ and its associated counter 9, i.e. request order information, where the previous LK2 and its associated counter 8 illustrated in the previous stage, Figure 4C stage 407 deleted from device 110 in stage 408).  

Claim 11 (Currently Amended) is directed to a method claim, associated with the information processing device claimed in claim 3. Claim 11 is similar in scope to claim 3, and is therefore rejected with the same rationale and motivation as claim 3. 

Regarding claim 5 (Currently Amended), Adler teaches an information processing system comprising: 
a management server device that includes  circuitry configured to: [request] including request order [request] is generated, updates the request order information (Adler discloses in Figure 5B accessory 120 corresponding to a management server device, where the accessory can be a receiving device, where the receiving electronic device referred to a server as disclosed in [0005 and 0121], the accessory 120 includes a mechanism to update the key and its associated counter, while device 510 may not be able to when it’s not connected, e.g. lost access, as disclosed in [0086], Figure 5B stage 503 illustrates the accessory has updated its LK2’ and its associated counter 9, i.e. order information, where the updating process/mechanism at the accessory is performed [0088] “…each of the devices ratchets the key and updates the ratcheted key associated with the account. Meanwhile, the key stored on device 510 has not been ratcheted and will remain out of sync, until it is synchronized with the network 130 (e.g., when the device initiates another connection with the accessory while connected to the cloud service).”), and 
transmit the generated update [request] (Adler discloses in [0089] and Figure 5B stage 503 transmitting a message (555 and 560) by the accessory 120, where the message (555 and 560) includes the updated/generated counter/order information); and 
an information processing device that is connected to the management server device through a communication network (Adler discloses in Figure 5B communication network between accessory, i.e. management server device, and device 510, i.e. information processing device), 
[request] (Adler Figure 5B and [0089] “…the third stage 503 shows that accessory 120 responds with an encrypted message 555…the encrypted message 555 also includes an unencrypted header 560 that contains the counter 9 (i.e. request order information).”, [0090] “Ratcheting module 535 of device 510 uses the stored shared key LK2 with counter 6, and the counter 9 received in the unencrypted header from accessory 120, to generate an updated shared key LK2' with incremented counter 9. The stored shared key LK2 is ratcheted based on the counters stored at the device 510 and received from the accessory 120…the ratcheting module 535 ratchets the shared key LK2 three times, incrementing the counter, to synchronize the shared keys at the device 110 and the accessory device 120. The ratcheted key LK2', with counter 9, now matches the corresponding link key LK2' at accessory 120 and is then used to generate the derived key to decrypt the encrypted message 555.”), 
and circuitry configured to: 
store, in a nonvolatile manner, [a master secret key], the secret key, and order comparison information that enables comparison of the order of the update request (Adler Figure 5B (503) illustrates device 510 comprising storage 515 storing secret key LK2 and its associated counter 6, corresponding to order comparison information, [0088] “…device 510 stores information 515 for a link key LK2 associated with accessory 120 for a particular user account associated with the device 510. The information 515 includes a hint H2, a shared link key LK2, and a counter 6.”, [0115] discloses non-volatile memory storing instructions and data),
[request] has been made, perform a comparison that compares the request order information and the order comparison information, of the update request  is authorized based on the comparison, update  the order comparison information to information corresponding to the request order information before update processing of the secret key is performed [by using the master secret key] and perform the update processing of the secret key (Adler discloses [0090] “Ratcheting module 535 of device 510 uses the stored shared key LK2 with counter 6 (i.e. order comparison information), and the counter 9 (i.e. request order information) received in the unencrypted header from accessory 120, to generate an updated shared key LK2' with incremented counter 9. The stored shared key LK2 is ratcheted based on the counters stored at the device 510 and received from the accessory 120. In this example, the ratcheting module 535 ratchets the shared key LK2 three times, incrementing the counter, to synchronize the shared keys at the device 110 and the accessory device 120. The ratcheted key LK2', with counter 9, now matches the corresponding link key LK2' at accessory 120 and is then used to generate the derived key to decrypt the encrypted message 555.”, where the Ratcheting module 535 identifies that counter 6 needs is compared with counter 9 and accordingly increment three times before updating the LK2, in order to eventually update the LK2, and updating the counter 9 to be used in place of the counter 6 by storing the counter 9 in 515 as illustrated in Figure 5 (515) in stage (504), where Adler discloses that previous LKs and their associated counter are deleted as disclosed in [0085]
[0099] and Figure 7 illustrates in 720 that if the counters do not match, i.e. request order information do not match the order comparison information, then then the process, based on this comparison, is authorized to ratchet the local secret link key and update it accordingly).
Adler discloses the aforementioned limitations, where the above described transmitted message of Adler includes counter, i.e. update order information, which is contracted with a stored counter, i.e. order comparison information, in order to update a secret key for encryption/decryption. While Adler teaches the above message, which includes the same content and performs the same purpose as a request, and further discloses storing in non-volatile memory, however, Adler does not explicitly disclose that the above message is a request, and that updating the secret key using stored master key. Emphasis in italic.
Yamanaka from analogues field of invention teaches a user terminal device updating its secret key according to an update request and update processing of the secret key is performed by using the master secret key, where the  master secret key is stored in nonvolatile storage (Yamanaka Figure 11, [0070] “Subsequently, the control unit 11 generates the secret key sk_i by using a master key sk* included in the key set stored in the key set storage unit 14”, [0083] “First, in the application server 30, the control unit 31 transmits a "secret key update application" command (i.e. update request) to the user terminal 10 via the transmitting/receiving unit 32 (step S91).”, [0084] “In the user terminal 10, when the transmitting/receiving unit 12 receives the secret key update application command from the application server 30 (step S101), the control unit 11 verifies the authentication information contained in the secret key update application command (step S102) to confirm the authenticity of the application server 30 (step S103).”, [0086] “Subsequently, the key update information generating unit 18 generates key update information upd_[i,j] by using the master key sk* included in the key set stored in the key set storage unit 14”, [0087] “Then, the control unit 11 transmits the key update information upd_[i,j] generated in step S106, the new index j to be used to update the secret key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adler to incorporate the teaching of Yamanaka to utilize the above feature, with the motivation of reducing leakage to secret keys, as recognized by (Yamanaka [0005, 0029]).

Regarding claim 7 (Currently Amended), Adler in view of Yamanaka teaches the information processing system according to claim 5, wherein the circuitry of the information processing devices is configured to replace (Adler [0085] “The eighth stage 408 shows that the devices store the updated link keys LK2' with the incremented counters (i.e. request order information). The previous versions of the link keys are deleted permanently.”, as illustrated in Figure 4C stage 408, the device 110 stores the updated LK2’ and its associated counter 9, i.e. request order information, where the previous LK2 and its associated counter 8 illustrated in the previous stage, Figure 4C stage 407 deleted from device 110 in stage 408).   

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Yamanaka, and further in view of Athmalingam et. al. (US 20200195431 A1), hereinafter Athmalingam.

Regarding claim 2 (Currently Amended), Adler in view of Yamanaka teaches the information processing device according to claim 1, 
Wherein[[,]] the update [request] is transmitted through a communication network by a management information processing device (Adler illustrates in Figure 5B transmitting, through communication protocol network e.g. [0029], message (560-555) which is responsible for updating the LK2 at the device 510 corresponding to the information processing device, where the updated LK2 used to generate updated key, as described in [0090], where the message is transmitted through the accessory device as disclosed in [0089], where the accessory corresponds to management information processing device as described in [0005 and 0121]), 
in a case where the verification has been succeeded, thecircuitry is configured to compare the request order information and the order comparison information (Adler [0013, 0039, 0075, 0090, 0097], e.g. [0090] “the encrypted message 555 of some embodiments is encrypted with a validation value (e.g., a checksum) that is used to validate the integrity of the header 560 and the encrypted portion 555.”, where verification/validation is a condition of performing the link key updates, [0097] “…the message cannot be decrypted when the validation value is modified”, once validated, the comparison between the received counter 9 and stored center 6, corresponding to request order information and the order comparison information, respectively, is reformed and accordingly incrementing counter 6 three times to synchronize the link key and replace counter 9 value with counter 9 value, as disclosed in [0090]).
 Adler does not disclose the update request as discussed in claim1.
 Yamanaka discloses update request as described in claim 1, rational and motivation in claim 1 applies.
Adler discloses that the update message transmitted to the device 510 is verified by a verification mechanism to ensure that the message with the counter is not tampered with and ensuring that the message is not modified and authentic from the sending device as described in [0039, 0075, and 0090, 0097], where a validation value such as checksum or hash is used or an encryption function is used as further described in [0097]. However, Adler does not use the use of signature on the message using public key of the sending device, i.e. accessory device.
Yamanaka further discloses the server generating signing a data request using the signature data generating unit illustrated in Figure 7(34), where the signature is verified by the signature verifying unit of the data store illustrated in Figure 5 (24) and Figure 10 (S83), disclosed in [0078 and 0081] using the public key of the server. However, Yamanaka does not disclose that the verification is performed at the user terminal, i.e. information processing device.
 circuitry is configured to verify a signature by using a public key of the management information processing device, the signature having been given to the update request (Athmalingam Figure 7 [0049] “At operation 720, the first IPsec networking device may decrypt the received incoming security key update request transaction (e.g., digitally signed message) to verify that the second IPsec networking device is the source of the request. For example, the first IPsec networking device may apply the second IPsec networking device's public key”, where validation is required to update the key request, where the mechanism corresponding to verifying/validating signature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adler in view of Yamanaka to incorporate the teaching of Athmalingam to utilize the above feature, with the motivation of verifying the source of the request, as recognized by (Athmalingam [0049]).

Claim 10 (Currently Amended) is directed to a method claim, associated with the information processing device claimed in claim 2. Claim 10 is similar in scope to claim 2, and is therefore rejected with the same rationale and motivation as claim 2.

Regarding claim 6 (Currently Amended), Adler in view of Yamanaka teaches the information processing system according to claim 5, wherein the update [request] is transmitted through the communication network by the management server device (Adler illustrates in Figure 5B transmitting, through communication protocol network e.g. [0029], message (560-555) which is responsible for updating the LK2 at the device 510 corresponding to the information processing device, where the updated LK2 used to generate updated key, as described in [0090], where the message is transmitted through the accessory device as disclosed in [0089], where the accessory corresponds to management information processing device as described in [0005 and 0121]), 
in a case where the verification has been succeeded, circuitry of the information processing device is configured to compare the request order information and the order comparison information (Adler [0013, 0039, 0075, 0090, 0097], e.g. [0090] “the encrypted message 555 of some embodiments is encrypted with a validation value (e.g., a checksum) that is used to validate the integrity of the header 560 and the encrypted portion 555.”, where verification/validation is a condition of performing the link key updates, [0097] “…the message cannot be decrypted when the validation value is modified”, once validated, the comparison between the received counter 9 and stored center 6, corresponding to request order information and the order comparison information, respectively, is reformed and accordingly incrementing counter 6 three times to synchronize the link key and replace counter 9 value with counter 9 value, as disclosed in [0090]).
Adler does not disclose the update request as discussed in claim1.
Yamanaka discloses update request as described in claim 1, rational and motivation applies.
Adler discloses that the update message transmitted to the device 510 is verified by a verification mechanism to ensure that the message with the counter is not checksum or hash is used or an encryption function as further described in [0097]. However, Adler does not use the use of signature on the message using public key of the sending device, i.e. accessory device.
Yamanaka further discloses the server generating signing a data request using the signature data generating unit illustrated in Figure 7(34), where the signature is verified by the signature verifying unit of the data store illustrated in Figure 5 (24) and Figure 10 (S83), disclosed in [0078 and 0081] using the public key of the server. However, Yamanaka does not disclose that the verification is performed at the user terminal, i.e. information processing device.
Athmalingam discloses the circuitry of the information processing device is configured to verify a signature by using a public key of the management server device, the signature having been given to the update request (Athmalingam Figure 7 [0049] “At operation 720, the first IPsec networking device may decrypt the received incoming security key update request transaction (e.g., digitally signed message) to verify that the second IPsec networking device is the source of the request. For example, the first IPsec networking device may apply the second IPsec networking device's public key”, where validation/verification is required to update the key request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adler in view of Yamanaka to .

Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Yamanaka, and further in view of Narimoto et. al. (US 20180076958 A1), hereinafter Narimoto.
 
 Regarding claim 4 (Currently Amended), Adler in view of Yamanaka teaches the information processing device according to claim 1, wherein the circuitry is configured to: [decrypt the update request by using the master secret key], generate a new secret key, and update the secret key (Adler discloses [0090] “Ratcheting module 535 of device 510 uses the stored shared key LK2 with counter 6 (i.e. order comparison information), and the counter 9 (i.e. request order information) received in the unencrypted header from accessory 120, to generate an updated shared key LK2' with incremented counter 9. The stored shared key LK2 is ratcheted based on the counters stored at the device 510 and received from the accessory 120. In this example, the ratcheting module 535 ratchets the shared key LK2 three times, incrementing the counter, to synchronize the shared keys at the device 110 and the accessory device 120. The ratcheted key LK2', with counter 9, now matches the corresponding link key LK2' at accessory 120 and is then used to generate the derived key to decrypt the encrypted message 555.”, where the updated/generated shared key LK2' corresponds to the new secret key to update the secret key previously used).
Adler in view of Yamanaka disclose that the message/request for updating the secret key is authenticated, e.g. [0090] of Adler discloses the decryption of the encrypted message, and further illustrates in [0097] that the message is encrypted with an encryption function, however, Adler in view of Yamanaka do not disclose that the update request is decrypted by a particular master key.
Narimoto discloses decrypt the update request by using the master secret key (Narimoto discloses decrypting a key update request message with a particular key B which is generated from a master key [0072] “…the key issuing server 9 receives the message from the onboard apparatus 5 and decrypts the received message with use of the authentication key B. When the decrypted message corresponds to a key update request message”, [0048] The key issuing server 9 and the onboard apparatus 5 execute mutual authentication with use of an authentication key, which will hereinafter be called an authentication key B. The authentication key B is generated from a master key and an ID unique to the onboard apparatus 5 or the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adler in view of Yamanaka to incorporate the teaching of Narimoto to utilize the above feature, with the motivation of executing mutual authentication between server and onboard apparatus, as recognized by (Narimoto [0048]).

Claim 12 (Currently Amended) is directed to a method claim, associated with the information processing device claimed in claim 4. Claim 12 is similar in scope to claim 4, and is therefore rejected with the same rationale and motivation as claim 4. 

Regarding claim 8 (Currently Amended), Adler in view of Yamanaka teaches the information processing system according to claim 5, wherein the circuitry of the information processing device is configured to: [decrypt the update request by using the master secret key], generate a new secret key, and update the secret key (Adler discloses [0090] “Ratcheting module 535 of device 510 uses the stored shared key LK2 with counter 6 (i.e. order comparison information), and the counter 9 (i.e. request order information) received in the unencrypted header from accessory 120, to generate an updated shared key LK2' with incremented counter 9. The stored shared key LK2 is ratcheted based on the counters stored at the device 510 and received from the accessory 120. In this example, the ratcheting module 535 ratchets the shared key LK2 three times, incrementing the counter, to synchronize the shared keys at the device 110 and the accessory device 120. The ratcheted key LK2', with counter 9, now matches the corresponding link key LK2' at accessory 120 and is then used to generate the derived key to decrypt the encrypted message 555.”, where the updated/generated shared key LK2' corresponds to the new secret key to update the secret key previously used).  

Narimoto discloses decrypts the update request by using the master secret key (Narimoto discloses decrypting a key update request message with a particular key B which is generated from a master key [0072] “…the key issuing server 9 receives the message from the onboard apparatus 5 and decrypts the received message with use of the authentication key B. When the decrypted message corresponds to a key update request message”, [0048] The key issuing server 9 and the onboard apparatus 5 execute mutual authentication with use of an authentication key, which will hereinafter be called an authentication key B. The authentication key B is generated from a master key and an ID unique to the onboard apparatus 5 or the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adler in view of Yamanaka to incorporate the teaching of Narimoto to utilize the above feature, with the motivation of executing mutual authentication between server and onboard apparatus, as recognized by (Narimoto [0048]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497